Citation Nr: 0125190	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether there was clear and unmistakable error in a September 
1995 rating decision that denied service connection for 
Raynaud's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, that denied the veteran's claim of clear and 
unmistakable error in a September 1995 rating decision.  In 
the 1995 decision, the RO denied service connection for 
Raynaud's disease on the basis that the disease pre-existed 
service and was not aggravated thereby.

In August 2000, the veteran's representative submitted 
additional evidence in support of the veteran's "pending 
appeal for entitlement to service connection for Raynaud's 
Disease."  Such evidence consists of a private treatment 
record related to Raynaud's disease.  Although this evidence 
was received by the RO after the June 2000 decision and July 
2000 Statement of the Case, it is not deemed relevant to the 
issue on appeal.  This is so since only that evidence on 
record at the time of the September 1995 decision may be 
considered.  See Damrel v. Brown, 6 Vet. App. 242 (1994).  
Accordingly, this evidence need not be referred to the RO for 
review and for the issuance of a Supplemental Statement of 
the Case.  See 38 C.F.R. § 19.37 (2000).  However, this 
evidence could be construed as an application to reopen a 
claim of service connection for Raynaud's disease.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

A September 1995 rating decision, that denied service 
connection for Raynaud's disease, was reasonably supported by 
the evidence then of record and prevailing legal authority, 
and the rating decision was not undebatedly erroneous.



CONCLUSION OF LAW

There was no clear and unmistakable error in a September 1995 
rating decision that denied service connection for Raynaud's 
disease.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has been informed of the laws and regulations 
that pertain to claims of clear and unmistakable error in 
prior final rating decisions, and has been provided with a 
summary of the evidence that the RO relied upon in making the 
June 2000 determination which is the subject of this appeal.  
The appellant has also been provided with a discussion of how 
the laws and regulations affected the determination (see June 
2000 rating decision and July 2000 Statement of the Case).  
Accordingly, the Board finds that the duty to notify and 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and implementing regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

Factual Background

The veteran's service medical records show that she had a 
normal clinical vascular evaluation at her enlistment 
examination in February 1985, and re-enlistment examination 
in January 1989.  Her history as noted on a March 1990 Dental 
Health Questionnaire reflects Raynaud's syndrome.  A problem 
list summary indicates Raynaud's Disease in January 1991.  

According to a February 1991 service medical record, the 
veteran presented with a request for treatment of Raynaud's 
disease.  This record shows that she had a history since 
grade school of dusky, cold hands and feet when exposed to 
cold or emotional stressors.  In addition, she reported 
frequent numbing of fingers when outside during winter and 
had to actively protect hands and feet from exposure.  She 
sometimes noted pain with exposure.  There was a positive 
family history of these symptoms, but no history of 
Raynaud's.  Findings revealed marked cyanosis, areas of 
erythema, pallor, and hands generally cold to touch.  The 
veteran was assessed as having Raynaud's disease, severe.  
She was again assessed as having Raynaud's disease, severe, 
in January 1992.  A February 1992 service medical record 
notes that the veteran had some response to medication for 
Raynaud's disease at a low dose.

A flight examination report dated in April 1992 contains 
vascular findings of Raynaud's phenomenon, stable, for 15 
years.  This disability was not considered to be 
disqualifying.  

Service medical records dated in July 1992 and August 1992 
show a medical history positive for Raynaud's phenomenon.  

A notation was made at the veteran's March 1995 separation 
examination that she had had Raynaud's phenonomen when cold 
or under stress for 16 years, but was okay at that time.  The 
condition was noted to be mild, affecting the finger tips 
only.

In May 1995 the veteran filed a claim for service connection 
for Raynaud's disease.  

At a VA general examination in June 1995, the veteran 
reported flare-ups of Raynaud's phenomena characterized by 
her fingers turning white and becoming numb and painful.  It 
is noted that she was treated for this in service.  She was 
diagnosed as having Raynaud's phenomenon.

In a September 1995 rating decision, the RO denied the 
veteran's claim for service connection for Raynaud's disease 
on the basis that this condition pre-existed service and was 
not aggravated thereby.

In May 2000, the veteran's representative, on behalf of the 
veteran, filed a claim of clear and unmistakable error with 
respect to the RO's September 1995 rating decision.  The 
representative said that the veteran did not request 
treatment for Raynaud's disease until almost six years after 
her enlistment, and that her exposure to chemicals in service 
could have more than likely caused Raynaud's syndrome.  He 
referred to a medical text when he said that Raynaud's 
syndrome could result from poisoning such as arsenic, heavy 
metals or chemical exposure.  

In a June 2000 rating decision, the RO found that clear and 
unmistakable error had not been made with respect to the RO's 
September 1995 denial of entitlement to service connection 
for Raynaud's disease.  

In the substantive appeal dated in July 2000, the veteran 
said that the RO erred in its determination that her 
Raynaud's disease pre-existed service.

In a July 2000 statement, the veteran's representative said 
that the RO failed to provide "clear and convincing" evidence 
that the Raynaud's disease pre-existed military service.  He 
also said that the RO made it's decision in 1995 by 
erroneously relying on its own unsubstantiated and 
unqualified medical opinion.

In written argument in February 2001, the veteran's 
representative said that the RO's determination that the 
veteran's Raynaud's disease pre-existed was clearly and 
unmistakably erroneous because there wasn't clear and 
unmistakable evidence contained in the file in which to make 
this determination.

Analysis

The veteran did not appeal the May 1995 rating decision 
denying service-connection for Raynaud's disease and this 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2000).  Previous RO 
decisions which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2000).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel, the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  "To warrant review by the Board, a claim of 
[clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).

The veteran and her representative specifically contend that 
the RO erred in its determination that the veteran's 
Raynaud's disease pre-existed service.  They assert that the 
evidence was not sufficient to overcome the presumption of 
soundness.  This presumption provides, as it did in 1995, 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service." 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1995).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1995).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Because the veteran was not noted to have had any vascular 
deficiencies, including Raynaud's disease, at her enlistment 
examination in February 1985, the RO properly determined that 
she was entitled to the presumption of soundness. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  However, based upon evidence 
in her service medical records the RO determined that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence.  Id; Akins v. Derwinksi, 1 Vet. App. 
228, 232 (1991).  Such evidence includes a notation on a 
March 1990 Dental Health Questionnaire of Raynaud's disease, 
along with a treatment record dated in February 1991 
pertaining to this condition.  This February 1991 record is 
the earliest record on file reflecting treatment for 
Raynaud's disease and shows that the veteran initially 
presented to the medical facility requesting treatment for 
this particular disability.  This note also reflects the 
veteran's reported history since grade school of dusky, cold 
hands and feet when exposed to cold or emotional stressors.  
The evidence also includes an April 1992 flight examination 
report noting a 15 year history of Raynaud's phenomenon, and 
the veteran's March 1995 separation examination report noting 
a 16 year history of this disability.  Both of these 
examination reports place the onset of the veteran's 
Raynaud's phenomenon prior to service.

It is thus clear from the above-noted evidence that at the 
time of the September 1995 rating decision, there was some 
medical evidence suggesting that the veteran's Raynaud's 
phenomenon pre-existed service.  Such evidence negates the 
argument that the RO's decision was based on its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  As to the argument that the 
evidence did not rise to the level of "clear and 
unmistakable" and was thus not sufficient to rebut the 
presumption of soundness, this argument is predicated on a 
weighing of the evidence.  In other words, it amounts to a 
mere disagreement as to how the RO evaluated the facts and is 
thus an inadequate basis on which to find clear and 
unmistakable error.  See Damrel, supra.  

Nowhere has the argument been made that the correct facts 
were not before the RO in September 1995, or that statutory 
or regulatory provisions extant at that time were incorrectly 
applied.  As stated above, the only argument presented is 
that the RO came to the wrong conclusion based on the facts 
that were before it in September 1995 as to the veteran's 
Raynaud's disease pre-existing service.  Such an argument 
simply does not rise to the level of clear and unmistakable 
error.  Damrel, supra.

Absent the presentation by the veteran of questions of 
improper application of the law or oversight of the correct 
facts, which would have procured a different result in the 
1995 decision, the Board finds that her claim of clear and 
unmistakable error is denied.


ORDER

The claim of clear and unmistakable error in a September 1995 
rating decision denying service connection for Raynaud's 
disease is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

